RECE|VED

FEB 1 4 2019 UNITED sTATEs DIsTRIoT ooURT
WER~D.JR°°L° WESTEA§§§§§§I§I(;TD(§\FHI§?§§SIANA

ALEXANDH|A. LOUIS|ANA
BRIDGET JEAN EVANs, ETAL., CIVIL AoTIoN No. 1:18-ov-00983
Plaintiffs
vERsUs JUDGE DRELL
vILLAGE oF oREoLA, ETAL., MAGISTRATE JUDGE PEREZ-MoNTEs
Defendants

 

JUDGMENT

For the reasons contained in the Report and Recommendation of the
l\/[agistrate Judge previously filed herein, and after independent (de novo) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable laW;

IT IS ORDERED that Defendant City of Pineville’s Rule 12(b)(6) l\/lotion to
Dismiss (Doc. 7) is GRANTED. Plaintiffs’ claims for punitive damages under § 1983
against the City, “solidary liability” against the City, and for vicarious or respondeat
superior liability against the City, is DISMISSED WITH PREJUDICE.

IT IS FURTHER ORDERED that Defendant City of Pineville’s Rule 12(b)(6)
l\/lotion to Dismiss (Doc. 10) is DENIED WITHOUT PREJUDICE to re'raising When,
and if, the “John Doe and others” defendants are identified and named in a motion
for leave to amend.

IT IS FURTHER ORDERED that Defendant City of Pineville’s l\/lotion for
More Definite Statement (Doc. 7) is GRANTED. Plaintiffs shall amend their
complaint Within 30 days setting forth short and plain statements of the statutory or

constitutional basis for each claim as to each Plaintiff against each Defendant, as Well

as any official policies or customs alleged to have resulted in the Violations of
Plaintiffs’ constitutional or statutory rights.

THUS ORDERED AND SIGNED in chambers in AleXandria, Louisiana on this
.. , ve
/\Z day of January, 2019.

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

